Citation Nr: 1725355	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge during an April 2014 videoconference hearing on the issue of an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).  A transcript is associated with the claims file.  

In July 2014, the Board issued a decision on the issue of the Veteran's entitlement to an increased rating for his PTSD, and specifically, denied an increased rating in excess of 30 percent prior to March 5, 2010 and granted a 70 percent rating for PTSD from March 5, 2010.  At that time, the Board found that the issue of the Veteran's entitlement to a TDIU had been raised at the Veteran's April 2014 Board hearing, and as such, the Board determined that it had jurisdiction over that issue as well.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU from March 5, 2010, and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

From March 5, 2010, the Veteran is individually unemployable by reason of his service-connected disabilities. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has established service connection for PTSD rated 30 percent effective from May 24, 2004, and 70 percent effective from March 5, 2010.  He has also established service connection for malaria at a noncompensable rating from October 1987.  The combined rating was 30 percent from May 24, 2004 and 70 percent from March 5, 2010.  Thus, he meets the prerequisite percentage requirements for an award of a TDIU from March 2010.


The Veteran's claim for an increase was received in February 2009.  He has asserted that he is unemployable due to his service-connected PTSD.  During his April 2014 hearing, the Veteran stated that he last worked at a golf course approximately in 2010 for a few hours a day, less than part-time, moving golf carts out for patrons.  He is a high school graduate and the last time he worked full-time was in 1984 as a paint contractor, which is the same year he retired.  After his service in 1945, the Veteran worked at a steel mill, an oil company, a painting and decorating company for thirteen years, and was self-employed for fifteen years.  The Veteran stated that he believes his service-connected PTSD symptoms prevent him from securing or following any substantially gainful employment.

The Board finds that prior to March 5, 2010, the Veteran's PTSD does not result in an inability to maintain gainful employment.  During this period, the Veteran reported occasional suicidal ideation and occasional flashbacks and nightmares, memory impairment, difficulty concentrating, feelings of detachment, irritability, and intrusive thoughts, he was assigned Global Assessment of Functioning (GAF) scale scores of 75 in May 2009 and 65 in June 2009.  During this period, objectively, there were no symptoms such as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, or impaired abstract thinking, and memory impairment was consistent with the aging process.  Significantly, the Veteran reportedly had only some difficulty in social and occupational functioning, but was generally functioning well with some meaningful interpersonal relationships.  Notably, the June 2009 VA PTSD examiner found that the Veteran's symptom of suicidal thoughts was mild.  This is consistent with earlier reports.  See June 2009 VA examination report, psychosocial adjustment since last examination; May 2005 VA PTSD examination (assigning a GAF score of 80 and finding that while the Veteran demonstrated some impulsiveness in judgement and a slight loss of focus in concentration, his PTSD did not interfere with his work); December 2004 VA PTSD examination (assigning a GAF score of 70 and finding that the Veteran's suicidal ideation was not clinically significant).  Although the record does contain a GAF of 58 in December 2009 and 50 in January 2010, the Veteran reportedly was feeling better attending PTSD groups with other Veterans in December 2009 and was described as alert and oriented with good concentration, no suicidal or homicidal ideation, and was spending time with his spouse and other family members in January 2010.  The Board does not find that the Veteran's PTSD was productive of unemployability prior to March 5, 2010.  

In March 2010, the Veteran saw a private psychologist who found that the Veteran's PTSD caused the following symptoms: alteration in sleep, poor concentration, distractibility, hyperactivity, anxiety, social anxiety, isolation, decreased self-esteem, mood swings, memory trouble, impulsivity, panic attacks, hopelessness, hallucinations, obsessive thoughts, flashbacks, and anger.  The psychologist opined that the Veteran was 100 percent disabled and unemployable based on his PTSD symptomatology.  In January 2011, the same private psychologist opined that the Veteran was unemployable and that his PTSD symptomatology included suicidal ideation, obsessive rituals, and other thought disorders that were getting progressively worse.

During an April 2015 VA social and industrial survey, the examining physician indicated that the Veteran's PTSD prevented employment.  The Veteran reportedly thought about the war daily and had outbursts related to his wartime service at his assisted living facility.  He was short-tempered and unable to speak about the war without crying.  Anytime he heard a motor-propelled plane he had flashbacks, which, unfortunately, happened often as the Veteran lived next to a small airport and heard motor-propelled planes daily.  He was very sensitive to loud sounds and jumped when he heard loud sounds.  He reported being afraid and anxious, and had trouble sleeping due to nightmares.  His daughter managed his finances.  The Board notes that a June 2013 VA examiner could not consider him unemployable given the restrictions on the examiner's considerations for expressing an opinion.  The same June 2013 VA examination also found that the Veteran had suicidal ideation.  In July 2013, a VA psychologist found the Veteran had the following PTSD symptoms: depressed mood, anxiety, and disturbances of motivation and mood.  Further, during the Veteran's May 2013, November 2012, and March 2011 VA psychiatric appointments, the physicians opined that the Veteran was unable to function in a normal competitive work environment and that he was unable to sustain gainful employment due to his PTSD symptoms.  

Based on the above, combining his educational and occupational background with his disability, the Board finds credible the Veteran's testimony that his PTSD symptoms preclude employment.  Although the Veteran worked for a portion of the appeal period, it was much less than part-time employment and was not the equivalent of substantially gainful employment.  In July 2014, the Veteran was increased to a 70 percent compensable rating for his PTSD from March 2010, which is approximately the same year that Veteran's nominal employment ended.  His last substantially gainful employment was in 1984.  The Board notes that his treating psychologist opined that his PTSD symptoms have been getting progressively worse.  In viewing the medical evidence of record, as well as the statement by the Veteran, the Board finds the evidence in its totality shows that employment is precluded due to the Veteran's PTSD symptoms.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

From March 5, 2010, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


